Citation Nr: 1201538	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  04-30 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder.

2.  Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1971 to September 1975. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2003 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In October 2004, the Veteran appeared at hearing before the Board. A transcript of the hearing is in the Veteran's file.  In February 2006, the Board remanded the claim for additional development.  In June 2010, the Board notified the Veteran that the Judge that had presided over the hearing in October 2004 had retired and afforded the Veteran the opportunity for another hearing.  In June 2010, the Veteran stated that he did not wish to appear at a hearing. 

In accordance with the decision of U.S. Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the claim was originally filed as a claim for posttraumatic stress disorder, but the Board has separately addressed both posttraumatic stress disorder and a psychiatric disorder other than posttraumatic stress disorder as set forth on the first page of the decision. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In the remand in September 2010, the Board noted that the Veteran had been diagnosed with depressive disorder on VA examination in March 2009. 





In light of the diagnosis of depressive disorder and in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board directed that the Veteran be provided VCAA compliance with the duty to notify and to assist.  The Board also directed that the Veteran be afforded a VA examination for posttraumatic stress disorder if an in-service stressor was verified.

On the question of an in-service stressor, the Veteran identified an incident during basic training when a fellow recruit stood up in a live fire exercise and was accidentally killed.  The RO has received a response from JSRRC identifying three incidents, which may fit the circumstances identified by the Veteran, but JSRRC did not identify whether any of the incidents took place at Ft. Lewis, Washington, where the Veteran did basic training. 

Accordingly, the case is REMANDED for the following action:

1.  Ask JSRRC if the three incidents detailed in its report of September 2009 occurred at Fort Lewis, Washington. 

2.  Afford the Veteran a VA psychiatric examination by an examiner who has not previously examined the Veteran, and the examination should include psychological testing for PTSD and cognitive testing, to determine: 

a).  Whether the Veteran currently has posttraumatic stress disorder or a psychiatric disorder other than posttraumatic stress disorder or both, and, if so,






b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that any current psychiatric disorder is related to service. 

The VA examiner is asked to comment on the effect of the Veteran's post-service closed head injury in September 1983 as it relates to any current psychiatric disorder. 

If, however, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the requested opinion cannot be rendered because there are several potential etiologies, when the Veteran's military experience, is not more likely than any other to cause any current psychiatric disorder, and that the requested opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The Veteran's file must be provided to the examiner for review

3.  After the above development is completed, adjudicate the claim of service connection for posttraumatic stress disorder and a psychiatric disorder other than posttraumatic stress disorder.  If any benefit sought is denied, then furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.




The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


